Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.: 17/478,400, filed on 09/17/2021.
This action has been made NON-FINAL. 
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 recites “The niche ranking method (NRM)” when it should recite as “A niche ranking method (NRM) comprising:”.
Claims 2 and 3 recites “The NRM comprises” when it should recite as “A niche ranking method (NRM), comprising:”.
Claims 1 and 2 should only contain one period.  Please note: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.  For more guidance, please visit MPEP 608.01 (m).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recites the term “its”.  The examiner suggests reciting the term that best describes what exactly “its” represents.  Therefore, this claim limitation is rendered as indefinite.  The examiner suggests replacing its with “a” or “an”.  For example, the examiner suggests for the claim to recite as follows:
--according to an objective value within a delimited subspace—
Claim 2 recites “the hypersphere region”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.
Claim 2 recites “the niche leader”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.
Claim 2 recites “the best objective value”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.
Claim 3 recites “can be”.  The use of the term “can be” indicates that the steps may or may not execute and therefore, this claim limitation is rendered as indefinite.
Claim 3 recites “the design space”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.
Claim 3 recites “the position”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.
Claim 3 recites “the niche leader”.  There is insufficient antecedent basis for this claim limitation and therefore, this claim is rendered as indefinite.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organizing data (i.e. ranking, sorting, staring) using an algorithm, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
Ranking a population 
Identifying solutions
Sorting a population
Staring with the solution
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of organizing data (i.e. ranking, sorting, staring) is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitations mentioned above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
 That is, other than reciting “algorithm” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claims are directed to an abstract idea. (Step 2A Prong One: Yes)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements, such as “an algorithm that identifies which solutions belong to each niche”.  The steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception.  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does/do not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillet, US 20040186668.
Claim 1:
Gillet discloses a niche ranking method (NRM) (“a rank of the current solution forms the centre of a new niche” See Abstract & Paragraph 0142) comprising:
an algorithm (See Figure 8 & Paragraphs 0087-00931), which: 
a) Ranks a population of solutions (“selecting the ranked modified combinatorial libraries that are Pareto-optimal where a first combinatorial library (x.sub.u) of the population” See Paragraph 0067) according to its objective value within its delimited subspace called niche (“a rank of the current solution forms the centre of a new niche” See Paragraph 0142);
b) Ranks a population of solutions (“selecting the ranked modified combinatorial libraries that are Pareto-optimal where a first combinatorial library (x.sub.u) of the population” See Paragraph 0067) according to its objective value (See Paragraphs 0119-0123) within its delimited subspace called a niche (“a rank of the current solution forms the centre of a new niche” See Paragraph 0142), and a non-redundancy factor (“non-dominated solutions” See Paragraph 0136);
c) Ranks a population of solutions according to its objective value (See Paragraphs 0119-0123) within its delimited subspace called a niche (“a rank of the current solution forms the centre of a new niche” See Paragraph 0142), and another variable or set of variables (See Paragraph 0142).
Claim 2:
Gillet discloses a niche ranking method (NRM) (“a rank of the current solution forms the centre of a new niche” See Abstract & Paragraph 0142) comprising:
an algorithm that identifies which solutions belong to each niche (See Figure 8 & Paragraphs 0087-0093), by: 
a) Identifying which solutions are inside the hypersphere region of N-dimensions (See Paragraphs 0093-0094), delimited by the radius d1, centered with the niche leader (See Figure 8 & Paragraphs 0142-01432);
b) Identifying which solutions (See Paragraphs 0093-0094) belong to each niche by a higher neighbor niche propagation (See Paragraph 0117), defined by the following steps i and ii: 
i. Sorting a population of solutions with the best objective value at first (See Paragraphs 0119-0123);
ii. Staring with the solution with the best objective value (See Paragraph 01483), if solution B is closer than the niche radius d1 to solution A, where A has a better objective value than B, then the niche of B is the same as the niche of A (“increases with distance from the origin and the aim is to find a solution that is as close to the origin as possible on both axes.” See Figure 8 & Paragraphs 0025 & 0148).
Claim 3:
Gillet discloses a niche ranking method (NRM) (“a rank of the current solution forms the centre of a new niche” See Abstract & Paragraph 0142) comprising:
an algorithm (See Figure 8 & Paragraphs 0087-0093), that has a niche radius d1, which can be defined as a constant value along all the design space, or d1 can be defined as a function of the position of the niche leader, or its objective value (See Figure 8 & Paragraphs 0142-01434).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180196349-- Genetic Algorithms with Adaptive Deterministic Crowding and Dynamic Niching.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 6, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0093 recites the following: The embodiments of the present invention utilise a population-based search method (for example, an evolutionary algorithm) in which the multiple objectives are handled independently. An embodiment produces a hyper-surface within a population search space that represents a continuum of solutions where all solutions on that hyper-surface are equivalent (in contrast to the single solution produced by SELECT). The hyper-surface represents a compromise between the objectives optimised by the embodiment. The embodiment can produce a plurality of types of solution which are known as trade-off, non-dominated, non-inferior, superior or Pareto solutions. The embodiments of the present invention preferably operate to produce a set of non-dominated solutions rather than a single solution as is the case in SELECT.
        2 Paragraphs 0142-0143 recites the following: Preferably, this is implemented as an order dependent process where the first solution encountered is deemed to be positioned at the centre of a hyper-volume or niche. If the difference in the objectives of the next solution and the objectives of any solutions that already form centres of respective niches is within a given threshold, for all objectives, a rank of the current solution forms the centre of a new niche. Such a threshold is known as a niche radius. Preferably, this process is repeated for all solutions on the Pareto frontier. In a preferred embodiment, the niche radius can be varied throughout a run and is given as a percentage of the range of values that exist for each objective on a current Pareto frontier.  [0143] Referring to FIG. 8, there is shown a plurality of graphs 800 which illustrate the relationship between diversity, molecular weight and niche radius. It can be appreciated that there is a loss of resolution as the niche radius is increased.
        3 Paragraph 0148 recites the following: To compare the progress of the various objectives, all values have been standardised. Again, standardisation was achieved by determining maximum and minimum values for each objective. A value of zero represents the best value achievable when the objective is optimised alone. 
        4 Paragraphs 0142-0143 recites the following: Preferably, this is implemented as an order dependent process where the first solution encountered is deemed to be positioned at the centre of a hyper-volume or niche. If the difference in the objectives of the next solution and the objectives of any solutions that already form centres of respective niches is within a given threshold, for all objectives, a rank of the current solution forms the centre of a new niche. Such a threshold is known as a niche radius. Preferably, this process is repeated for all solutions on the Pareto frontier. In a preferred embodiment, the niche radius can be varied throughout a run and is given as a percentage of the range of values that exist for each objective on a current Pareto frontier.  [0143] Referring to FIG. 8, there is shown a plurality of graphs 800 which illustrate the relationship between diversity, molecular weight and niche radius. It can be appreciated that there is a loss of resolution as the niche radius is increased.